DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-3, 7, and 16 stand rejected under Section 103.  Claims 1-19 stand rejected under Section 112(b).  Claims 1-19 stand objected to for informalities.  Claim 16 stands rejected for double patenting.  The drawings, specification, and title stand objected to.  Claims 4-6, 8-10, and 17-19 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form and if the Section 112(b) rejections and claim objections were addressed.  Claims 11-15 have been indicated as having allowable subject matter if the Section 112(b) rejections and claim informalities were addressed.
Applicants amended claims 1-3, 5-8, 10-13, 15, 16, and 18, and canceled claims 4 and 17.  Applicants provided amendments to the specification and title.  Applicants argue that the application is in condition for allowance.
Turning first to the title: Applicants’ amendment addresses the objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the Title is withdrawn.
Next, the specification:  Applicants’ amendments to the specification address the objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  One informality was introduced in the specification amendments, and is noted below.

Claim objections: Applicants’ amendments address the previously noted objections to the claims and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments to the claims address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: Applicants’ amendments to the claims overcome the Section 102 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 103 rejections are withdrawn.
Double patenting rejections: Applicants’ amendment to claim 16 overcomes the previously noted double patenting rejection and is accepted and entered.  No new matter has been added.  The previously noted double patenting rejection is withdrawn.
Remarks: The Office reviewed the two office actions, one from JPO and the other from SIPO, and sought an English translation of the Japanese reference cited by JPO, which is attached.  Upon review of this reference, this Office maintains the allowability of the claims.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously noted prior art to render obvious the claims.  For these reasons, claims 1, 2, and 5-9 are allowed, and claims 10-16, 18, and 19 will be allowed, once the informalities and bases for Section 112(b) rejection are addressed.
Specification
The disclosure is objected to because of the following informalities:
Using the July 2, 2021 Specification amendments:
Paragraph 84, line 7: Change “as alignment” to “an alignment”.  Compare with line 9 of the same paragraph.
Appropriate correction is required.
Claim Objections
Claims 3 and 10-15 are objected to because of the following informalities:
Claim 3, line 3: Change “are formed of” to “are formed from”.
Claim 10, lines 1-2: Delete “the alignment marks are arranged on the first surface,”.  In claim 1, the alignment marks are disposed on the first surface, and they are positioned so that neighboring alignment marks are spaced by the same distance.  This language corresponds to the alignment marks being arranged.
Claim 11, line 8: Change “being” to “are”. 
Claims 12-15 are objected to for depending from objected-to base claim 11.
Appropriate correction is required.
Claim Interpretation
Claim 1 defines alignment marks disposed along one side of the flexible substrate, and a distance between any two neighboring alignment marks is constant.  In order to meet the distance requirement, at least two distances must exist for comparison, and in order for two distances to exist, three alignment marks must exist.  Thus, the Office interprets claim 1 are requiring at least three alignment marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16: This claim requires” the first alignment mark is disposed in a region opposite to a region in which the pixels are disposed with respect to the curved part, [and] any one of the second alignment marks faces the first alignment mark in a planar view….”  This claim can be interpreted as the one of the second alignment marks facing the first alignment mark, or all second alignment marks facing the first alignment mark, or the first alignment mark is capable of facing any of the second alignment marks.  Because the language is confusing, claim 16 is rejected as indefinite.
Claims 18 and 19 are rejected for depending from rejected base claim 16.

Allowable Subject Matter
The Office has reviewed the prior art submitted with the July 2, 2021 IDS and has also reviewed prior art, Sonehara, JP 2005-49903A, and Yanagawa, JP 2011-145715A, that was cited in the September 2018 Written Opinion of the ISA.  These references use alignments marks with different shapes and indicators, but these alignment marks are 
Claims 1, 2, and 5-9 are allowed.
Claims 11-15 are objected to, but would be allowable if the informality were addressed.
Claims 16, 18, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claims 2, 3, and 5-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “first alignment marks arranged along one side of the flexible substrate; a resin film connected on the first surface, and second alignment marks arranged along one side of the resin film, wherein the first alignment marks and the second alignment marks are arranged on a same straight line and [are]
With regard to claims 12-15: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “each of the second alignment marks has a different shape”, in combination with the remaining limitations of the claim.
With regard to claims 18 and 19: The claims have been found allowable due to their dependency from claim 16 above.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Victoria K. Hall/Primary Examiner, Art Unit 2897